Title: To George Washington from Amelia Leigh Lloyd, 6 February 1783
From: Lloyd, Amelia Leigh
To: Washington, George


                        
                            Sir
                            Annapolis Febry 6th 83
                        
                        I had the pleasure of receiving a letter from You a short time since inclosing some letters from New York for
                            which I am exceedingly obliged to you—I must beg the favor of You to forward the inclosed Packet for my Friends in England
                            in which You will much oblige Sir Your Humble Servant
                        
                            J. Lloyd
                        
                        
                            Mr Lloyd begs to unite with mine his best respects to Your Excellency and Mrs Washington.
                        
                    